UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1296


IN RE:   DWAYNE DELESTON,


                Petitioner.




                 On Petition for Writ of Mandamus.
             (2:99-cr-00751-DCN-6; 2:02-cv-03895-DCN)


Submitted:   May 30, 2013                   Decided:    June 4, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Denied by unpublished per curiam opinion.


Dwayne Deleston, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dwayne      Deleston     petitions         for    a    writ    of    mandamus,

alleging that the district court has unduly delayed in ruling on

his 28 U.S.C.A. § 2255 (West Supp. 2012) motion and two related

Fed. R. Civ. P. 60(b) motions.                  He seeks an order from this

court directing the district court to act.                        We find the present

record   does    not    reveal    undue       delay    in    the     district        court.

Accordingly, we grant leave to proceed in forma pauperis, deny

the   motion    to    compel,    and   deny     the     mandamus         petition.      We

dispense   with       oral   argument     because           the    facts       and   legal

contentions     are    adequately      presented       in    the    materials        before

this court and argument would not aid the decisional process.



                                                                      PETITION DENIED




                                          2